Title: John Adams to Abigail Adams, 1 June 1787
From: Adams, John
To: Adams, Abigail


        
          Amsterdam June 1. 1787
          My dearest Friend
        
        We are lodged in our old Chamber at Amsterdam, and Sleep as soundly as if there were not a dozen houses plundered every night. The two nights before the last were very Seditious. last night was quiet, and the Precautions which Secured the Peace then, will be continued, so t[hat] all will be still.— dont be anxious for Us, nor believe half the Reports that will be circulated. Such Events are often exaggerated at first. Mr Cutting and myself are very Safe. The Party for the Prince, appears to be so feeble in Amsterdam, that every thing will be quieted, very soon.
        I cannot Say when We shall return, but I believe We Shall recross from Helvoet to Harwick, by next Wednesdays Packet, so that you may expect Us by Friday or Saturday. Yet We may be detained a Week longer.
        I have accomplished the Business I came upon, and have this Day signed the Contract for a Million of Guilders at five Per Cent. so that Congress will be at ease for another year. My Love to Mrs Smith, and a Kiss for my Grand Boy.
        My Libel is much applauded here. They call it “The Breviary of Liberty, Safety and good order” a Compliment more flattering to me, than all the Ingenuity of my own Self Love & Vanity, could have invented. I am forever yours
        John Adams
      